DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,006,512 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially require the same claimed features; wherein the instant claims are broader than those of the patent and each and every limitation in the instant application is anticipated by the patent.
In claim 1, Patent ‘512 discloses in claim 1, an electrode apparatus for plasma generation (col.3, line 59) comprising: 
a hollow electrode assembly connectable to a gas source (line 61), comprising, 
at least one conduit in the hollow electrode assembly for supplying gas under pressure to the inside of the hollow electrode assembly (line 65), 
a gas permeable membrane on the electrode for permitting gas from inside the assembly to effuse across the membrane for supply gas to a plasma discharge from the electrode (line 66 to col. 4 line 3).
In claim 2, Patent ‘512 further discloses in claim 1, the electrode apparatus of claim 1, wherein the electrode further comprises a plasma discharge head from which the plasma is discharged from the electrode (col. 4, lines 4-6).
In claim 3, Patent ‘512 further discloses in claim 12, the electrode apparatus of claim 2, wherein the gas permeable membrane comprises a head composed of a pure element or alloy selected from the group consisting of nickel, iron, carbon, molybdenum, chromium, vanadium, silicon, copper, palladium, platinum, lithium, aluminum, carbon and combinations thereof (col. 5, lines 7-12)99.
In claim 4, Patent ‘512 discloses in claim 1 or 2 or 3, a method for generating a plasma comprising: 
providing a hollow electrode assembly through which a gas from a gas supply can pass and be effused across the casing of the electrode for supplying a gas for a plasma discharge, 
introducing the gas under pressure into the electrode assembly such that the gas passes and is effused across the casing, and 
applying a current and a voltage to the electrode assembly for generating a plasma discharge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiichiro et al. (JP-2008-1 78870).
In claim 4, Keiichiro discloses in Fig. 1, a method for generating a plasma comprising: 
providing a hollow electrode assembly (case member 3, electrodes 21 and 22) through which a gas from a gas supply can pass and be effused across the casing (3) of the electrode for supplying a gas (a gas containing oxygen and a gas containing argon and argon ([0059]; a flow rate of about 0.05L/min~1L/min (50cc/min~1000cc/min)) are supplied from the gas supply unit 12 into the region 14 inside the porous ceramic member 6 through the pipe 11 and the gas inlet 10) for a plasma discharge ([0063]; the gas introduced into the region 14 inside the porous ceramic member 6 is converted into plasma by this discharge), 
introducing the gas under pressure (discharge is generated between the linear electrode 21 and the cylindrical electrode 22 under a gas atmosphere at an atmospheric pressure or higher) into the electrode assembly such that the gas passes and is effused across the casing ([0070]); and
applying a current and a voltage to the electrode assembly ([0061]; a pulse voltage or a high frequency voltage is applied to the linear electrode 21 and the cylindrical electrode 22 by the plasma power supply unit 13) for generating a the plasma discharge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2009/0201 500) in view of Jiang et al. (US 2006/0054501) .
In claim 1, Duan discloses in Figs. 2-3, an electrode apparatus for plasma generation (microplasma generator 20) comprising:
a hollow electrode assembly (discharge electrodes 36) connectable to a gas source (plasma gas supply source 14 in Fig. 1), comprising,
at least one conduit (plasma gas inlet) in the hollow electrode assembly (36) for supplying gas under pressure to the inside of the hollow electrode assembly; with the exception of explicitly disclosing a gas permeable membrane on the electrode for permitting gas from inside the assembly to effuse across the membrane for supply gas to a plasma discharge from the electrode.
However, Jiang discloses in Fig. 2, a gas permeable membrane (34) on the electrode for permitting gas from inside the assembly (cylindrical electrode block 36) to effuse across the membrane (34) for supply gas to a plasma discharge from the electrode.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Duan with the teachings of Jiang in order to properly pass gas sample into the discharge chamber of the microplasma generator and produces light emission from excited hydrogen.
In claim 2, Duan in view of Jiang discloses the electrode apparatus of claim 1, wherein Duan further discloses the electrode further comprises a plasma discharge head (window 42) from which the plasma is discharged from the electrode.
Method claim 4, corresponds to detailed circuit features previously already discussed in claim 1.
     Examiner’s Remarks
8.	Claims 1-4 were previously presented in parent application 16/105,190 (claim set 8/01/2019) and were fully examined.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844